DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim status: 
Claims 1-20 are pending.
No claim is cancelled.
No claim is new.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim Correspondence
17072505
1,2, 8,9, 14, 15
4, 17
5, 11, 18
6, 12, 19
7, 13, 20
Patent No. 10963598
1-3, 8-9, 14-16
4, 10, 17
5, 11, 18
6, 12, 19
7, 13, 20


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10963598 in view of Staub-French et al. (“3D AND 4D MODELING FOR DESIGN AND CONSTRUCTION COORDINATION: ISSUES AND LESSONS LEARNED”, ITcon Vol. 12 (2007), Staub-French and Khanzode, pg. 381-407, PUBLISHED: July 2007 at http://itcon.org/2007/26/)  .

Instant appl. 17072505 claim 1
Pat. No. 10963598 claim 1
A computing system comprising:
A computing system comprising:
at least one processor; 
a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to:
at least one processor; 
a non-transitory computer-readable medium; and
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to:

while rendering the three-dimensional view, receive an indication requesting creation of a coordination issue that relates to a portion of the rendered three-dimensional view;
receive an indication requesting creation of a coordination issue that relates to a portion of a rendered three-dimensional view of a construction project;
in response to the receipt of the indication, create a data set defining the coordination issue by capturing a screenshot of at least the portion of the rendered three-dimensional view of the construction project and including the screenshot within the data set defining the coordination issue, the data set including (i) the screenshot of the portion of the rendered three-dimensional view, and (ii) data indicating an assignee of the coordination issue; and
in response to the receipt of the indication, create a data set defining the coordination issue, the data set including (i) a representation of the portion of the rendered three-dimensional view, and (ii) data indicating an assignee of the coordination issue; and
cause an indication of the coordination issue to be presented to a client station associated with the assignee.
cause an indication of the coordination issue to be presented to a client station associated with the assignee.



in response to the receipt of the indication, create a data set defining the coordination issue by capturing a screenshot of at least the portion of the rendered three-dimensional view of the construction project and including the screenshot within the data set defining the coordination issue, the data set including (i) the screenshot of the portion of the rendered three-dimensional view, and (ii) data indicating an assignee of the coordination issue; 
Staub-French teaches, in response to the receipt of the indication, create a data set defining the coordination issue by capturing a screenshot of at least the portion of the rendered three-dimensional view of the construction project and including the screenshot within the data set defining the coordination issue, (Staub-French,  Fig. 7 and  Page 391 Second paragraph discloses Naviswork Clash detective software detects coordination issue (“(e.g., interferences between physical components and clearance spaces”) in rendered combined BIM file and in response to issue detection it creates a dataset (documenting conflict identified including defining coordination issue which includes a screenshot of the portion of the rendered 3D view, See Fig. 11 and section 3.2.10  Fig. 7 and  Page 391 Second paragraph:“ Identify the specific design review software that will be used during the 3D design coordination process.
The software can be a CAD package (e.g., Autodesk Building Systems), or specific 3D coordination software (e.g., Navisworks Clash Detective). Although both packages facilitate the detection of physical interferences, we found that Navisworks Clash Detective was far superior in detecting some soft conflicts (e.g., interferences between physical components and clearance spaces), managing the process of detecting and resolving conflicts (e.g., conflicts can be tracked according to their status - new, active, approved, resolved, and old), and documenting the conflicts identified (e.g., conflict reports can be generated). Fig. 7 shows a snapshot of the Navisworks model for the Camino Project and the nine clash tests.      …….. FIG. 7: Screenshot from the combined MEP/FP model for one of the quadrants from the Camino project and the 9 clash tests that were created. that were created to facilitate conflict detection between the systems”)
 the data set including (i) the screenshot of the portion of the rendered three-dimensional view, and (ii) data indicating an assignee of the coordination issue; (Staub-French, Step 3.2.10 page 394 provides a dataset including screenshot of the portion of the rendered three-dimensional view (snapshot of view), and (ii) data indicating an assignee of the coordination issue (responsible party that fixes the conflict, “CEI to move hanger clip to miss duct” in Fig. 11);
Page 391: Fig. 7 shows a snapshot of the Navisworks model for the Camino Project and the nine clash tests that were created to facilitate conflict detection between the systems.
“3.2.10 Step 10: Document Conflicts and Solutions
It is important to document the conflicts addressed in the coordination meetings including, the design conflict (a snapshot or clash report from Navisworks), the proposed solution, the responsible party, the systems that were coordinated, the drawing files used (for version control), the meeting date, and the organizations/people involved in the coordination process. On the Camino project we used the Navisworks software to create a conflict identification and resolution report that listed a particular conflict and how it was to be resolved by the next iteration (Fig. 11). This document was used to identify and resolve the clashes. The report was generated directly out of Navisworks.”
	
    PNG
    media_image1.png
    703
    1238
    media_image1.png
    Greyscale

)
Staub-French and Pat. No. 10963598 are analogous as they are both from the displaying issues of a construction project for solving the issues.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Pat. No. 10963598 by including, in response to the receipt of the indication, create a data set defining the coordination issue by capturing a screenshot of at least the portion of the rendered three-dimensional view of the construction project and including the screenshot within the data set defining the coordination issue, the data set including (i) the screenshot of the portion of the rendered three-dimensional view, and (ii) data indicating an assignee of the coordination issue as taught by Staub-French.  
The motivation for the above is to provide portion of rendered view in the clash report so the responsible party can view issue in an unmodified version of rendered view along with written issue/problem.

Claims 2, 4-9, 10-15 and 17-20 of the instant application recites limitations that are similar to the limitations recited in claims 2-20 of the Pat. No. 10963598 and therefore are also obvious over claims 2-20 of the Pat. No. 10963598.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 7-9, 11, 13-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Staub-French et al. (“3D AND 4D MODELING FOR DESIGN AND CONSTRUCTION COORDINATION: ISSUES AND LESSONS LEARNED”, ITcon Vol. 12 (2007), Staub-French and Khanzode, pg. 381-407, PUBLISHED: July 2007 at http://itcon.org/2007/26/)  in view of Lavrov (US patent publication: 20150193711, “Lavrov“).

Regarding claim 1, Staub-French teaches, A computing system to (3D modeling tool,  page 381 last line -382 first line: “3D / 4D tools specifically to the coordination of Mechanical, Electrical, Plumbing, and Fire Protection (MEP/FP) systems”)
render a three-dimensional view of a construction project; (Page 383: “FIG. 1: 3D rendering of the three-storey medical office building for the Camino Medical Group Project in Mountain View, California.” This is the 3d rendered view of a building structure which is the combination of several 3d models ….”Section 2.1.2:   The starting point for the coordination process was the Architectural and Structural 3D model that was created in the Schematic Design stage. The subcontractors then took these models and developed the 3D models on their own in the Design Development stage. The objective of the program was to eliminate negative iteration and reduce the cycle time by using the 3D models created by the subcontractors to develop a fully coordinated MEP / FP model that could be used for fabrication and construction.”);
However, while Staub-French teaches, render a three-dimensional view of a construction project but doesn’t expressly teach, the computing system comprises, at least one processor;
a non-transitory computer-readable medium; and

However, Lavrov teaches, a computing system (Fig. 1) comprising: at least one processor (processor of mobile device 14a; Fig.2 element 202)
a non-transitory computer-readable medium (Fig. 2 hard Disk Drive 216); and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to perform rendering (“0058] In one embodiment implemented using software, the software may be stored in a computer program product and loaded into the computing system 200 using removable storage drive 218, hard drive 216 or communications interface 228. The control logic (e.g., software), when executed by processor 202, causes processor 202 to perform the functions described herein.”)
Lavrov and Staub-French are analogous as they are from the field of design management of buildings.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Straub-French to have included, at least one processor, a non-transitory computer-readable medium and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system as taught by Lavrov to perform rendering and other functions of Staub-French. 
The motivation for the above is to develop an alternative implementation.
Staub-French as modified by Lavrov teaches, while rendering the three-dimensional view, receive an indication requesting creation of a coordination issue that relates to a portion of the rendered three-dimensional view; ((Staub-French,  Fig. 7 and  Page 391 Second paragraph discloses Naviswork Clash detective software detects coordination issue (“(e.g., interferences between physical components and clearance spaces”) in rendered combined BIM file. Page 391 Second paragraph:“ Identify the specific design review software that will be used during the 3D design coordination process.
The software can be a CAD package (e.g., Autodesk Building Systems), or specific 3D coordination software (e.g., Navisworks Clash Detective). Although both packages facilitate the detection of physical interferences, we found that Navisworks Clash Detective was far superior in detecting some soft conflicts (e.g., interferences between physical components and clearance spaces),”)
in response to the receipt of the indication, create a data set defining the coordination issue by capturing a screenshot of at least the portion of the rendered three-dimensional view of the construction project and including the screenshot within the data set defining the coordination issue, (Staub-French,  Fig. 7 and  Page 391 Second paragraph discloses Naviswork Clash detective software detects coordination issue (“(e.g., interferences between physical components and clearance spaces”) in rendered combined BIM file and in response to issue detection it creates a dataset (documenting conflict identified including defining coordination issue which includes a screenshot of the portion of the rendered 3D view), See Fig. 11 and section 3.2.10,  Fig. 7 and  Page 391 Second paragraph:“ Identify the specific design review software that will be used during the 3D design coordination process.
The software can be a CAD package (e.g., Autodesk Building Systems), or specific 3D coordination software (e.g., Navisworks Clash Detective). Although both packages facilitate the detection of physical interferences, we found that Navisworks Clash Detective was far superior in detecting some soft conflicts (e.g., interferences between physical components and clearance spaces), managing the process of detecting and resolving conflicts (e.g., conflicts can be tracked according to their status - new, active, approved, resolved, and old), and documenting the conflicts identified (e.g., conflict reports can be generated). Fig. 7 shows a snapshot of the Navisworks model for the Camino Project and the nine clash tests.      …….. FIG. 7: Screenshot from the combined MEP/FP model for one of the quadrants from the Camino project and the 9 clash tests that were created. that were created to facilitate conflict detection between the systems”)
 the data set including (i) the screenshot of the portion of the rendered three-dimensional view, and (ii) data indicating an assignee of the coordination issue; (Staub-French, Step 3.2.10 page 394 provides a dataset including screenshot of the portion of the rendered three-dimensional view (snapshot of view), and (ii) data indicating an assignee of the coordination issue (responsible party that fixes the conflict, “CEI to move hanger clip to miss duct” in Fig. 11);
Page 391: Fig. 7 shows a snapshot of the Navisworks model for the Camino Project and the nine clash tests that were created to facilitate conflict detection between the systems.
“3.2.10 Step 10: Document Conflicts and Solutions
It is important to document the conflicts addressed in the coordination meetings including, the design conflict (a snapshot or clash report from Navisworks), the proposed solution, the responsible party, the systems that were coordinated, the drawing files used (for version control), the meeting date, and the organizations/people involved in the coordination process. On the Camino project we used the Navisworks software to create a conflict identification and resolution report that listed a particular conflict and how it was to be resolved by the next iteration (Fig. 11). This document was used to identify and resolve the clashes. The report was generated directly out of Navisworks.”
	
    PNG
    media_image1.png
    703
    1238
    media_image1.png
    Greyscale

)
Staub-French, Page 384 2nd to last paragraph: “Publishing reports that identified the specific clashes and documented the action items for each clash that needed to be resolved. These reports were distributed to the project team to communicate the changes needed in each discipline’s 3D models to resolve the issues identified.
Lavrov [0083] “………Accordingly, the plumber is able to access and interact with the marked-up building plan from the cloud-based service 20 via their mobile device 14 while in the field and review the issue mark-up to which they are assigned as the responsible party.”. The 3d/4d tool of Staub-French is organized with the computer organization of Lavrov Fig. 1 having client-server architecture and the claimed client is one of the clients that is connected with network.)

Claim 8 is directed to a method and its elements are similar in scope and functions of the elements of the device claim 1 and therefore claim 8 is rejected with same rationales as specified in the rejection of claim 1.

Claim 14 is directed to a non-transitory computer-readable storage medium (Lavrov “[0058] In one embodiment implemented using software, the software may be stored in a computer program product and loaded into the computing system 200 using removable storage drive 218, hard drive 216 or communications interface 228. The control logic (e.g., software), when executed by processor 202, causes processor 202 to perform the functions described herein.”) and its 


Regarding claim 2, 9 and 15, Staub-French as modified by Lavrov teaches, wherein the program instructions stored on the non-transitory computer-readable medium are executable by the at least one processor to cause a first client station to (i) render the three-dimensional view of the construction project (Staub-French, Page 383: “FIG. 1: 3D rendering of the three-storey medical office building for the Camino Medical Group Project in Mountain View, California.” This is the 3d rendered view of a building structure which is the combination of several 3d models ….”Section 2.1.2:   The starting point for the coordination process was the Architectural and Structural 3D model that was created in the Schematic Design stage. The subcontractors then took these models and developed the 3D models on their own in the Design Development stage. The objective of the program was to eliminate negative iteration and reduce the cycle time by using the 3D models created by the subcontractors to develop a fully coordinated MEP / FP model that could be used for fabrication and construction.” In Staub-French the coordination of models are displayed by MEP systems. The computer that runs the MEP system is the claimed client station.  The 3d/4d tool of Staub-French is organized with the computer organization of Lavrov Fig. 1 having client-server architecture and MEP systems of Stub-French to be run by one of the clients. )
Staub-French,  Fig. 7 and  Page 391 Second paragraph discloses Naviswork Clash detective software detects coordination issue (“(e.g., interferences between physical components and clearance spaces”) in rendered combined BIM file. Page 391 Second paragraph:“ Identify the specific design review software that will be used during the 3D design coordination process.
The software can be a CAD package (e.g., Autodesk Building Systems), or specific 3D coordination software (e.g., Navisworks Clash Detective). Although both packages facilitate the detection of physical interferences, we found that Navisworks Clash Detective was far superior in detecting some soft conflicts (e.g., interferences between physical components and clearance spaces),”)
and wherein the program instructions stored on the non-transitory computer-readable medium are executable by the at least one processor to cause the indication of the coordination issue to be presented to a second client station remote from the first client station. ((Staub-French, Page 384 paragraph before last paragraph: “Publishing reports that identified the specific clashes and documented the action items for each clash that needed to be resolved. These reports were distributed to the project team to communicate the changes needed in each discipline’s 3D models to resolve the issues identified.” The 3d/4d tool of Staub-French is organized with the computer organization of Lavrov Fig. 1 having client-server architecture and the claimed second client is one of the clients that is connected with network. )

Staub-French as modified by Lavrov teaches, present a summary of at least a portion of the data set defining the coordination issue; (Staub-French Fig. 7 presents a summary of at least a portion of the data set defining the coordination issue. Staub-French, Page 391:“The software can be a CAD package (e.g., Autodesk Building Systems), or specific 3D coordination software (e.g., Navisworks Clash Detective). Although both packages facilitate the detection of physical interferences, we found that Navisworks Clash Detective was far superior in detecting some soft conflicts (e.g., interferences between physical components and clearance spaces), managing the process of detecting and resolving conflicts (e.g., conflicts can be tracked according to their status - new, active, approved, resolved, and old), and documenting the conflicts identified (e.g., conflict reports can be generated). Fig. 7 shows a snapshot of the Navisworks model for the Camino Project and the nine clash tests that were created to facilitate conflict detection between the systems.”) and
cause remote client stations to present respective summaries of at least a portion of the data set defining the coordination issue. (Staub-French, Page 384 paragraph before last paragraph: “Publishing reports that identified the specific clashes and documented the action items for each clash that needed to be resolved. These reports were distributed to the project team to communicate the changes needed in each discipline’s 3D models to resolve the issues identified.” The 3d/4d tool of Staub-French is organized with the computer organization of Lavrov Fig. 1 having 

Regarding claims 7, 13 and 20, Staub-French as modified by Lavrov teaches, present at least one visual summary of an aggregate of additional data sets defining additional coordination issues that relate to additional aspects of the construction project. (Staub-French, Page 391:“The software can be a CAD package (e.g., Autodesk Building Systems), or specific 3D coordination software (e.g., Navisworks Clash Detective). Although both packages facilitate the detection of physical interferences, we found that Navisworks Clash Detective was far superior in detecting some soft conflicts (e.g., interferences between physical components and clearance spaces), managing the process of detecting and resolving conflicts (e.g., conflicts can be tracked according to their status - new, active, approved, resolved, and old), and documenting the conflicts identified (e.g., conflict reports can be generated). Fig. 7 shows a snapshot of the Navisworks model for the Camino Project and the nine clash tests that were created to facilitate conflict detection between the systems.”)

Claims 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Staub-French as modified by Lavrov and further in view of  Jacobi et al. (US Patent Publication: 2012/0310602, “Jacobi”).

Staub-French as modified by Lavrov teaches, different portion of the construction project  is being worked on different time(Staub-French, Page 389 4th paragraph: “For example, on the Camino Project, the Medical Office Building was divided into 12 distinct quadrants, and the models were developed for each quadrant and coordinated by each quadrant.” Page 389 Last paragraph: “The MEP coordination process was driven by the construction process. For example, MEP coordination was done by quadrant to meet with the schedule of installing inserts before the deck slab was poured, in a sense pulling design based on the construction sequence. Negative iteration in design was avoided by starting the modeling process early, and sharing incomplete designs early and often” The above paragraph indicates MEP coordination is done by quadrant, that means MEP systems are run for each different quadrant by a user of MEP system. ) but doesn’t expressly teach, responsive to a user input, reposition the three-dimensional view such that a different portion of the construction project is rendered;
However, Jacobi teaches, responsive to a user input, reposition the three-dimensional view such that a different portion of a construction project is rendered; (Jacobi, “[0033] According to one embodiment, the building view 204 may be manipulated by turning on and off certain filters (not shown). For example, a filter may be activated to only display even or odd floors of the building in the building view 204. In another example, a filter may be activated to only display garage levels or commercial levels in the building view 204. In yet another example, a filter may be activated to not display walls within the building view 204. Filters and other controls may be controlled through a toolbar 206. The toolbar 206 may also change view and perspective information for the building view 204. For example, the toolbar 206 may include zoom and rotate buttons.
It would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have further modified Staub-French as modified by Lavrov to have included, responsive to a user input, reposition the three-dimensional view such that a different portion of the construction project is rendered as taught by Jacobi. 
The motivation for this modification is to provide controllability to a client/user to navigate the three dimensional view (rotating or displacing) so that any additional coordination issue can be determined visually.
Staub-French modified by Lavrov and Jacobi teaches receive an indication to capture an additional screenshot of the rendered three-dimensional view of the construction project and including the additional screenshot within the data set defining the coordination issue. (Staub-French, Page 389 4th paragraph: “For example, on the Camino Project, the Medical Office Building was divided into 12 distinct quadrants, and the models were developed for each quadrant and coordinated by each quadrant.” Page 389 Last paragraph: “The MEP coordination process was driven by the construction process. For example, MEP coordination was done by quadrant to meet with the schedule of installing inserts before the deck slab was poured, in a sense pulling design based on the construction sequence. Negative iteration in design was avoided by starting the modeling process early, and sharing incomplete designs early and often” Fig. 7 and 11 shows screenshot for a Publishing reports that identified the specific clashes and documented the action items for each clash that needed to be resolved. These reports were distributed to the project team to communicate the changes needed in each discipline’s 3D models to resolve the issues identified.”)


Claims 4, 6, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Staub-French as modified by Lavrov and further in view of  Berlo et al. (“Using the BIM Collaboration Format in a server based workflow, “Procedia Environmental Sciences 22 ( 2014 ) 325 – 332, “Berlo”)

Regarding claims 4 and 17, Staub-French as modified by Lavrov teaches,  setting up a server to share the different models (Staub-French Page 384 2nd paragraph “Helping the team define and setup the technical logistics on the project. The technical logistics involved defining how the servers would be setup to share the models, the file naming conventions for the model files, and how the model files would be integrated in 3D in Navisworks”) but doesn’t expressly teach, send to a back-end platform the data set defining the coordination issue; and cause the back-end platform to send to the client station associated with the assignee a notification of the coordination issue. 
However Berlo teaches, send to a back-end platform a data set defining the coordination issue; and cause the back-end platform to send to the client station “An important part that constituted this development effort, has been to develop a client-side BCF implementation that communicates with the server in order to create and list issues and their comments. Because of the JavaScript Object Notation (JSON) API which is offered by the server, this has been a minimal effort. Therefore the main accomplishment, development wise, has been the integration of the various components in order to provide a cohesive communication platform to the stakeholders.”  Berlo, Page 328, section 4: “Lastly, the web based 3D viewing component, called BIM Surfer is used, that presents to the user an interactive view of their 3D BIM model. By re-using modular open source components, the total development time for the BCF dashboard has been reduced significantly.”)
Staub-French as modified by Lavrov and Berlo are analogous as they are from the field of building construction management.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Staub-French as modified by Lavrov to send to a back-end platform the data set defining the coordination issue; and cause the back-end platform to send to the client station associated with the assignee a notification of the coordination issue as taught by Berlo.
The motivation to include Berlo is to avoid file based transmission approach providing new issues to the responsible party easily.

 Staub-French as modified by Lavrov teaches,  setting up a server to share the different models(Staub-French Page 384 2nd paragraph “Helping the team define and setup the technical logistics on the project. The technical logistics involved defining how the servers would be setup to share the models, the file naming conventions for the model files, and how the model files would be integrated in 3D in Navisworks”) but doesn’t expressly teach, send to a back-end platform the data set defining the coordination issue, such that the back-end platform makes accessible to remote client stations the data set defining the coordination issue.
However Berlo teaches, send to a back-end platform the data set defining the coordination issue, such that the back-end platform makes accessible to remote client stations the data set defining the coordination issue. (Page 328, section 5 : “An important part that constituted this development effort, has been to develop a client-side BCF implementation that communicates with the server in order to create and list issues and their comments. Because of the JavaScript Object Notation (JSON) API which is offered by the server, this has been a minimal effort. Therefore the main accomplishment, development wise, has been the integration of the various components in order to provide a cohesive communication platform to the stakeholders.”  Berlo, Page 328, section 4: “Lastly, the web based 3D viewing component, called BIM Surfer is used, that presents to the user an interactive view of their 3D BIM model. By re-using modular open source components, the total development time for the BCF dashboard has been reduced significantly.”)
Staub-French as modified by Lavrov and Berlo are analogous as they are from the building construction management.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Staub-French as modified by Lavrov to send to a back-end platform the data set defining the coordination issue, such that the back-end platform makes accessible to remote client stations the data set defining the coordination issue as taught by Berlo.
The motivation to include Berlo is to avoid file based transmission approach providing new issues to the responsible party easily.

Response to Arguments
Applicant’s arguments, see remarks, page 11, filed 06/09/2021, with respect to rejection of claims under non-statutory obvious type double patenting have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However, upon further considerations a new non-statutory obvious type double patenting rejection has been made.

Applicant’s arguments, see remarks, pages 11-14, filed 06/29/2021, with respect to rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive. However, upon further considerations, a new ground(s) of rejection has been made under 35 U.S.C. 103 as being unpatentable over Staub-French et al. ( “3D AND 4D MODELING FOR DESIGN AND CONSTRUCTION COORDINATION: ISSUES AND LESSONS LEARNED”, ITcon Vol. 12 (2007), Staub-French and Khanzode, pg. 381-407, PUBLISHED: July 2007 at http://itcon.org/2007/26/)  in view of Lavrov (US patent publication: 20150193711, “Lavrov“).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612